     Case 1:20-cr-00717-WJ Document 26 Filed 04/20/20 Page 1 of 8 PageID #: 157



                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO
                                _____________________

UNITED STATES OF AMERICA,

         Plaintiff,

v.                                                                 No. 20-CR-717 WJ

MANUEL HUMBERTO BOLIVAR,

         Defendant.

                       ORDER DENYING DEFENDANT’S MOTION
                       FOR REVOCATION OF DETENTION ORDER

         THIS MATTER IS BEFORE THE COURT on Defendant’s Motion for Revocation of

Detention Order (Doc. 18). The Court, having reviewed Parties’ briefing and considered the

applicable law, concludes that a hearing is not necessary to resolve the issues presented. United

States v. Oaks, 793 F. App’x 744, 747 (10th Cir. 2019) (explaining that the Court may hold a

hearing, but that a hearing is not required). Resolving the matter on the briefs after consulting all

the documents available in the record, the Court finds that the Motion is not well taken and is

therefore, DENIED.

                                         BACKGROUND

         Defendant is charged with possession of methamphetamine with intent distribute,

possession of fentanyl with intent to distribute, possession of a firearm in furtherance of a drug

trafficking crime, and possession of a machinegun. (Doc 1.) Following a hearing, the Magistrate

Judge ordered Defendant detained pending trial, concluding that Defendant is a flight risk and a

danger to the community. (Doc. 8 at 37:8–10.) Defendant now seeks revocation of that Order.
    Case 1:20-cr-00717-WJ Document 26 Filed 04/20/20 Page 2 of 8 PageID #: 158



                                                DISCUSSION

        I.       The detention factors of 18 U.S.C. § 3142(g) weigh against Defendant.

        Defendant appeals the Magistrate Judge’s Order of Detention, pursuant to 18 U.S.C. §

3145(b).1 The Court reviews the detention order de novo. United States v. Cisneros, 328 F.3d

610, 615 (10th Cir. 2003). “A defendant may be detained pending trial if a judicial officer finds

that no condition or combination of conditions will reasonably assure the appearance of the person

as required and the safety of any other person and the community.” United States v. Mobley, 720

F. App'x 441, 443–44 (10th Cir. 2017) (citing 18 U.S.C. § 3142(e)(1)). Under 18 U.S.C. § 3142(g),

the court must consider four factors as part of the evaluation: “(1) the nature and circumstances of

the offense charged”; “(2) the weight of the evidence against the person”; (3) “the history and

characteristics of the person”; and (4) “the nature and seriousness of the danger to any person or

the community that would be posed by the person’s release.” “The government bears the burden

of proving risk of flight by a preponderance of the evidence and dangerousness to any other person

or the community by clear and convincing evidence.” Mobley, 720 F. App’x at 443–44 (internal

citations omitted).

        A rebuttal presumption arises that no condition or combination of conditions will

reasonably assure the appearance of the defendant as required, nor reasonably assure the safety of

the community, if there is probable cause to believe the defendant committed certain offenses,

including firearms offenses under 18 U.S.C. § 924(c) and offenses for which a maximum term of

imprisonment of ten years or more is prescribed by the Controlled Substances Act. See 18 U.S.C.

§ 3142(e)(3). Application of the presumption does not end the Court’s inquiry; the burden of



1
 Technically, Defendant’s Motion cited 18 U.S.C. § 3146(b), which deals with punishments for failure to appear upon
being released pending further judicial proceedings. See Doc. 18 at 1. Given the substance of the motion, the Court
assumes this was simply a typographical error.

                                                        2
  Case 1:20-cr-00717-WJ Document 26 Filed 04/20/20 Page 3 of 8 PageID #: 159



production then shifts to the defendant. United States v. Stricklin, 932 F.2d 1353, 1354–55 (10th

Cir. 1991). But “the burden of persuasion regarding risk-of-flight and danger to the community

always remains with the government.”          Id.       Even if a defendant successfully rebuts the

presumption, it continues to hold some weight. Id. at 1355.

       Here, the Court concludes, as the Magistrate Judge did, that the § 3142(g) factors weigh

against Defendant. The Court addresses each factor in turn.

               A.      Nature and Circumstances of the Offense Charged

       Following an FBI raid, law enforcement seized over three pounds of methamphetamine,

96 fentanyl tablets, 8.75 pounds of marijuana, 155 strips of suboxone, nearly $16,000 in cash, five

firearms (two of which were stolen), a Glock full-auto selector switch, ballistic vest, various high-

capacity firearms magazines, and hundreds of rounds of ammunition from Defendant’s residence.

(Doc. 1 at 3.) The FBI case agent, Bryan Acee, testified that the methamphetamine, fentanyl,

Glock switch, and four firearms were found in Defendant’s bedroom. (Doc. 11 at 9:10–10:25).

Defendant confirmed which bedroom was his. (Id. at 8:5–6; 25:9–11). Defendant admitted where

the drugs could be found (id. at 10:15–16) and that he had the firearms for protection (id.at 13:17–

19). Agent Acee further testified that the quantity of drugs “far exceed[ed]” personal use amounts

and was consistent with drug trafficking. (Id. at 11:20–21.)

       As a threshold matter, based on the sheer quantity of evidence seized from Defendant’s

residence and the testimony at the probable cause hearing, the Court concludes that there is

probable cause to believe Defendant committed the offenses charged, thus the presumption of §

3142(e)(3) applies. Tellingly, Defendant’s Motion does not address this factor, nor dispute the

serious nature of the offenses charged. Given the circumstances presented at the hearing and the

significant charges Defendant faces, the Court has no trouble concluding the nature of the offenses



                                                    3
  Case 1:20-cr-00717-WJ Document 26 Filed 04/20/20 Page 4 of 8 PageID #: 160



charged is quite serious. See Section 3142(g)(1) (when considering the nature and circumstances

of the offense charged, the Court should consider whether the crime involves controlled substances

or firearms; this case involves both). Accordingly, the first factor weighs in favor of the

Government.

               B.      Weight of the Evidence

       The evidence in this case consists principally of the firearms and drugs seized. Defendant

challenges the weight of the evidence by arguing that there were a number of people living at the

raided residence and that the Glock switch was found outside of the bedroom Defendant shared

with his girlfriend. Defendant contends that this creates “constructive possession issues as to all

pending counts.” (Doc. 24 at 1.)

       Defendant’s attempt at disputing the weight of the evidence is unpersuasive. The amount

of drugs, firearms, and cash, and the fact that Defendant directed law enforcement where in the

house the drugs could be found, coupled with his admission that he kept firearms for protection,

are sufficient for this Court to find in favor of the Government on this factor. Defendant may

indeed have valid defenses (Doc. 24 at 2), and there may be possession issues that will be ripe for

motions practice later on, but in terms of weight of the evidence, the evidence on the record so far

weighs heavily in favor of the Government.

               C.      History and Characteristics

       In evaluating this factor, courts look to the defendant’s “character, physical and mental

condition, family ties, employment, financial resources, length of residence in the community,

community ties, past conduct, history relating to drug or alcohol abuse, criminal history, and record

concerning appearance at court proceedings.” § 3142(g)(3)(A). Additionally, Courts consider




                                                 4
    Case 1:20-cr-00717-WJ Document 26 Filed 04/20/20 Page 5 of 8 PageID #: 161



whether, at the time of the instant offense, the defendant was on probation, parole, or other release

pending trial, sentencing, or appeal.2 § 3142(g)(3)(B).

         Defendant argues that his history and characteristics show that he is not a flight risk or

danger to the community. Defendant works full time for his father’s construction company and is

the primary financial providers for multiple family members, including his mother and his

girlfriend. (Doc. 18 at 3.) He has no prior convictions and limited criminal history. (Id. at 3.) He

was not on probation or parole at the time of his arrest. (Id.) Agent Acee testified that Defendant

was “cooperative and easy to deal with” during the duration of the FBI raid. (Doc. 11 at 7:11–12.)

Defendant claims to have no significant financial resources which would permit him to flee. (Doc.

18 at 4.)

         The Government concedes that Defendant has limited criminal history, but argues that

because he is only 21 years old, his lack of criminal history is not necessary significant. (Doc. 11

at 32:23–33:2.) The Government further argues that a defendant can be a danger to the community,

even to a community to which he has strong ties. (Doc. 20 at 5.) Additionally, the Government

contends that the penalties Defendant faces are strong incentive to flee, even if he has no history.

(Id.).

         Given Defendant’s minimal criminal history, his family ties to the state, and his full-time

job, the Court concludes that this factor weighs in favor of Defendant.

         D.       Nature and Seriousness of Danger to Community if Defendant is Released

         Drug trafficking offenses, especially those involving firearms, are inherently dangerous.

“[I]t is clear that the harm to society caused by narcotics trafficking is encompassed within


2
  This consideration is part of the history and characteristics factor of § 3142(g) and not, as Defendant argues here, an
independent factor. (See Doc. 18 at 2 (erroneously listing whether the defendant was on probation or parole as the
four factor, rather than nature and seriousness of the danger to the community that would be posed by a defendant’s
release)).

                                                           5
  Case 1:20-cr-00717-WJ Document 26 Filed 04/20/20 Page 6 of 8 PageID #: 162



Congress’ definition of ‘danger.’” United States v. Leon, 766 F.2d 77, 81 (2nd Cir. 1985). “The

statutory language, as well as the legislative history, unequivocably [sic] establishes that Congress

intended to equate traffic in drugs with a danger to the community.” United States v. Strong, 775

F.2d 504, 506 (3rd Cir. 1985). Indeed, Congress was keenly aware of the dangerousness of drug

trafficking when passing the Bail Reform Act of 1984:

        The concept of defendant dangerousness is described throughout this chapter by
       the term “safety of any other person or the community.” The reference to safety of
       any other person is intended to cover the situation in which the safety of a particular
       identifiable individual, perhaps a victim or witness, is of concern, while the
       language referring to the safety of the community refers to the danger that the
       defendant might engage in criminal activity to the detriment of the community. The
       Committee intends that the concern about safety be given a broader construction
       than merely danger of harm involving physical violence. . . . The Committee also
       emphasizes that the risk a defendant will continue to engage in drug trafficking
       constitutes a danger to the "safety of any other person or the community."

S.Rep. at 12-13, 1984 U.S. Code Cong. & Adm. News, 3195. Additionally, the lethality of fentanyl

and scourge of methamphetamines and opioids on this community further demonstrate the serious

danger Defendant’s release could pose. In this case, given the sheer quantity of drugs and guns

seized, the Court believes it is likely that Defendant would resume trafficking. Put another way,

the Court believes there is no condition or combination of conditions that will ensure the

community’s safety from this trafficking operation.

       II.     Defendant’s COVID-19 argument is not based on particularized risk and is
               therefore, unpersuasive.

       Defendant also asserts the COVID-19 pandemic grounds for why he should not be held in

detention. Although there is limited caselaw on this issue, many courts that have considered it

have concluded that a defendant is not entitled to release or transfer based solely on generalized

COVID-19 fears and speculation. Rather, courts make individualized determinations as to each

defendant, which includes whether COVID-19 concerns present compelling reasons to warrant a



                                                 6
  Case 1:20-cr-00717-WJ Document 26 Filed 04/20/20 Page 7 of 8 PageID #: 163



defendant’s release or transfer. See United States v. Clark, 2020 WL 1446895, at *3 (D. Kan.

2020). Generalized allegations and conclusory statements about possible exposure to or spread of

COVID-19 do not meet the criteria for extraordinary and compelling reasons. United States v.

Eberhart, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020).

       Here, even accepting that COVID-19 presents a heightened risk to defendants in pretrial

detention in the broad sense, Defendant fails to explain how this risk is specific and particularized

to him. See United States v. Harris, 2020 WL 1503444, at *5 (D.D.C. Mar. 27, 2020) (holding, in

the context of pre-sentencing detention, that COVID-19 is only one factor to be considered, and

that courts “must still determine whether there is clear and convincing evidence that the person is

not a risk of flight and will not pose a danger to the community.”); see also Eberhart, 2020 WL

145075, at *2 (declining to release a defendant on similar grounds, and noting that the institution

where the defendant was housed did not have any reported cases of the virus). Defendant has not

presented evidence that there are any COVID-19 cases at the Santa Fe County Detention Center

(“SFCDC”), where he is currently held. Even if an inmate does test positive, Defendant has not

presented any evidence that, should cases occur there, SFCDC is not equipped or prepared to

handle an outbreak. To the contrary, SFCDC apparently has plans and measures in place. (See

Doc. 23-1.)

       “[A]s concerning as the COVID-19 pandemic is, resolving an appeal of an order of

detention must in the first instance be an individualized assessment of the factors identified by the

Bail Reform Act, 18 U.S.C. § 3142(g).” United States v. Hearns, 2020 WL 1493747, at *4 (N.D.

Ohio Mar. 27, 2020). “The existence of the [COVID-19] pandemic, without more, is not

tantamount to a ‘get out of jail free’ card.” United States v. Williams, 2020 WL 1434130, at *3 (D.

Md. Mar. 24, 2020); see also United States v. Jai Montreal Winchester, 2020 WL 1515683, at *12



                                                 7
    Case 1:20-cr-00717-WJ Document 26 Filed 04/20/20 Page 8 of 8 PageID #: 164



(M.D.N.C. Mar. 30, 2020) (declining to release a defendant pre-sentence because his arguments

“applie[d] equally to every detainee in detention”).

                                                  CONCLUSION

         As discussed above, the § 3142(g) detention factors weigh against Defendant. Specifically,

the only factor in Defendant’s favor was his history and characteristics, while all the other

detention factors weight heavily against him.3 Coronavirus notwithstanding, the Court finds by

clear and convincing evidence that no condition or combination of conditions will reasonably

assure the safety of the community. Additionally, Defendant has not demonstrated a specific,

particularized and articulable COVID-19 risk to him, and thus has not established a compelling

reason for his release. See 18 U.S.C. § 3142(i). THEREFORE, for all the foregoing reasons,

Defendant’s Motion for Revocation of Detention Order (Doc. 18) is DENIED.

         IT IS SO ORDERED.



                                                        CHIEF UNITED STATES DISTRICT JUDGE




3
  Both in briefing and the hearing before the Magistrate Judge, the Government raised statements allegedly made by
Defendant while he was in custody. The Government offered summaries of jailhouse calls prepared by law
enforcement (Doc. 20-2) as well as a statement relayed to the Assistant U.S. Attorney by a transport officer (Doc. 11
at 33:6–10.) and argued that these statements indicate a desire or intent on the part of Defendant to flee. Defendant
disputes the veracity of these statements, their foundation, and their lack of context. Because the Court is without a
full transcript of the calls or testimony from the transport officer, it did not consider these statements in its analysis.

                                                            8
